Per Curiam.
An application for a class “B” (on sale) Beer, Wine and Liquor License was approved by the Board of Liquor License Commissioners of Baltimore County, but the action was re*65versed on appeal to the circuit court. On appeal here it is contended that Judge Raine, in reversing the Board, decided “a point of law at variance with” a decision previously rendered by Judge Macgill in the Circuit Court for Howard County, so as to make the case reviewable under Code (1957), Art. 2B, sec. 175 (f). But we think it is perfectly clear that Judge Raine’s decision was predicated upon a finding that the Board’s action was arbitrary, unreasonable, and unsupported by substantial evidence. If his finding was erroneous in fact, it would not be reviewable. On the other hand, Judge Macgill’s action in affirming the Board in the other case was predicated on a finding that its action was not arbitrary and was supported by substantial evidence. We find no conflict on a point of law. Cf. Good Citizens Community Protective Asso’n v. Board of Liquor License Com’rs of Balto. City, 217 Md. 129, 132, Suttleman v. Bd. of Liquor License Com’rs, 209 Md. 134, 138, and Gianforte v. Bd. of License Com’rs for Balto. City, 190 Md. 492, 499.

Appeal dismissed, with costs.